Citation Nr: 1430262	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, secondary to service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a sleep disorder, secondary to service-connected type II diabetes mellitus and/or PTSD.

5.  Entitlement to service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange. 

6.  Entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to November 1969.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied the Veteran's claims of entitlement to service connection for a sleep disorder, hypertension, a lumbar spine disability, a liver disability, and low blood platelets; and granted service connection for PTSD and assigned a 30 percent disability evaluation.

In March 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In a March 2011 decision, the Board, in part, remanded these issues for additional development as well as claims for service connection for colitis and a skin condition.  The claims for service connection for colitis and a skin condition were subsequently granted in a May 2012 rating decision.  This satisfies the Veteran's appeal with respect to these issues.  

In August 2012, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran provided a waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability, service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange and entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are indicative of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity is not shown at any time during the appeal.

2.  The Veteran's currently diagnosed hypertension disability was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by his service-connected type II diabetes mellitus or PTSD disabilities.

3.  The competent medical evidence shows that the Veteran is not currently diagnosed with a sleep disorder separate and distinct from his service-connected PTSD disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Entitlement to service connection for hypertension disability to include as secondary to service-connected type II diabetes mellitus and PTSD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  A sleep disorder disability that is separate and distinct from the Veteran's service-connected PTSD was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a February 2008 letter, prior to the date of the issuance of the appealed August 2008 rating decision.  The February 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The February 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's claim for a higher initial rating for service-connected PTSD, the Board notes that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of December 2008, June 2009 and April 2011 VA examinations.  The December 2008, June 2009 and April 2011 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the December 2008, June 2009 and April 2011 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Higher Initial Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

In this case, the Veteran is currently assigned an initial 30 percent rating for PTSD under Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of adjustment disorder with anxiety and depression.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disorders.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

Factual Background and Analysis

In a November 2007 letter, a private physician noted that the Veteran reported flashbacks, nightmares and a moderate to severe sleep disorder.  He reported that he had not had a full night of sleep in 20 years.  He occasionally felt feelings of pain usually associated with memories of combat in Vietnam.  He also had issues with anger management and survivor guilt.  

In a December 2007 private psychological evaluation, the Veteran was noted as presenting in very appropriate and very clean clothing.  His demeanor was noticeable with respect to anxiety and depression.  The Veteran was currently in a relatively successful marriage and had raised 3 successful daughters.  The Veteran reported that he had slept very poorly and was completely unable to sleep any longer than 4 continuous hours with major emphasis in the final insomnia.  His sleep problems were the resulting consequence both for his PTSD and his depression.  He reported experiencing recurrent nightmares that were usually Vietnam related.  He also experienced flashbacks that were relatively infrequent but were intensively felt and experienced through multiple triggers.  Other symptoms were weight loss and gain and a reduced libido.  Under the circumstances, it was obvious that the Veteran did have the wherewithal to continue his daily activities and his attention to personal routines and daily habits with little, if any, deterioration.  His mental content appeared to be significantly demonstrated with compulsivity; however, his judgment and insight were good.  The diagnosis was chronic PTSD, adjustment disorder with anxiety and depression and alcohol in partial remission.  A GAF score of 50/56 was assigned.  

The Veteran underwent a VA examination in December 2008.  The Veteran reported receiving outpatient treatment for his psychiatric disorder for the past 23 years.  His last psychotherapy visit was "about two weeks ago".  He had not been hospitalized for his mental disorder.  He had completed 3 years of nurse anesthetist training.  The Veteran had been married since 1973 and had 2 daughters.  He also had a daughter from a previous marriage.  He had only seen the daughter once since 1972 though.  He had a sister who was deceased and another sister who he was estranged from.  He reported that he had a few "buddies".  He belonged to an Evangelical church but his membership was revoked as he did not attend enough.  He was an avid quality deer management advocate and held a social event with other hunters.  There was no history of suicide attempts and no history of violence/assaultiveness.  

On examination, he was neatly groomed and casually dressed.  He was friendly, cooperative and affable.  He appeared to maximize the negative in PTSD symptoms reporting and minimize the positive.  His clinical preparation in the interview and reporting of select and various aspects of his history were inconsistent with his symptoms reporting.  His psychomotor activity and speech were unremarkable.  He had a restricted affect and his mood was anxious.  His attention was intact and he was oriented to person, time and place.  His thought content and thought process were unremarkable.  He had no delusions.  He had above average intelligence and understood the outcome of his behavior.  He did not have sleep impairment or hallucinations.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He did not have panic attacks.  There was no presence of suicidal or homicidal thoughts.  His impulse control was good.  His appetite and sex drive were good and his energy level was fair.  His remote, recent and immediate memory was normal.  His persistent symptoms of increased arousal were difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  He had at least weekly nightmares that were "sometimes every night".  He reported that loud noises could lead to psychological reminder or flashbacks and that when driving on unfamiliar roads he often had fears of being ambushed.  He noted that he had flashbacks 5 to 6 times a year.  The severity of the flashbacks and the intrusive thoughts were transient in severity.  Physiological reactions were mild in severity.  His ability to talk or converse about his trauma was moderate.  He related that he felt moderate to moderately severe estrangement.  This was a subjective report that appeared to be an overendorsement of symptomatology on his behalf.  He had done well academically, educationally and professionally.  His current social functioning was quite inconsistent with his subjective reporting of a foreshortened future.  His affect was "pretty good" in spite of his report of a more serious level of restriction.  The Veteran did not return to his class reunion because of his trauma and felt "lonely and isolated" as he reported that it would just be him and his wife if not for his hunting buddies.  He reported having some level of amnesia.  The examiner indicated that the Veteran met the C criteria of PTSD at a level that was mild to moderate.  The Veteran also reported severe hypervigilance.  His concentration and impairment was moderate by his subjective rating.  The examiner indicated that based on psychometric data, the Veteran's degree of severity of his PTSD symptoms was mild to moderate.  He was currently employed as a certified nurse anesthetist and loss no time from work in the past 12 months.  A GAF score of 60 was assigned.  The examiner indicated that the Veteran distinctly exhibited a manner of impression management for his PTSD symptoms.  The examiner determined that the Veteran's symptoms were best described as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.

In a January 2009 private psychological evaluation, the treating psychologist noted that "virtually everything that has been reported" in December 2007 for all practical purposes was exactly the way things are now with the notable and significant exception of  the exacerbation of symptoms with the Veteran's PTSD and adjustment disorder.  Regarding his work and recreation, he had now deteriorated to the point where his working was almost sporadic and that his additional difficulty of not being motivated to do much else either recreationally or socially was in and of itself a major symptom of his significant deterioration in terms of adjustment problems.  His affect and mood deviations were also exacerbated to a highly significant degree.  He revealed general anxiety.  His insight was still within reasonably normal limits but his judgment now had become secondary to his difficulty in governing his emotions.  The diagnosis was chronic PTSD, adjustment disorder with mixed anxiety and depression; and alcohol abuse in partial remission.  The psychologist noted that the Veteran was facing severe difficulty not only physically but emotionally.  By just looking at this man his very appearance had now deteriorated to the point of his being a trembling, fearful, severely angry and frustrated individual with a marked deterioration in his general lifestyle be it through vocational activity or recreation and socialization.  The physician also noted that the Veteran was avoiding any activity or person that would arouse recollections of his trauma.  There was also a growing feeling of detachment and avoidance of others including the Veteran's wife.  The Veteran had a new foreshortened sense of future and difficulties with outbursts and anger.  He also had increased self-surveillance and eyeing his environment.  A GAD score of 44/50 was assigned.

Per the March 2011 remand instructions, the Veteran underwent a VA examination in April 2011.  The Veteran reported receiving outpatient mental health treatment with his last visit occurring 3 or 4 months ago.  He was taking Ambien for his sleep difficulties.  The Veteran was married with 3 daughters and 3 grandchildren.  He was in contact with both his daughters and grandchildren.  He had a previous marriage which produced a daughter who he has had contact with only once since 1972.  He reported being in an Evangelical church but being expelled because of him missing 6 consecutive weeks.  He had a best friend who moved to Texas but he also had a couple of other friends that were in his anesthesia group.  He recently became estranged with his sister as they were having financial issues related to his mother's care.  He was currently employed.  When he was not employed, he stayed at home, read books, went hunting and did some volunteer work for a homeless shelter.  He reported that his physical problems have interfered with his other hobbies such as playing golf.  There was no history of suicide attempts or violence/assaultiveness.  His psychosocial functioning appeared to be in the normal range.  On examination, he was appropriately dressed, clean and casually groomed.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed and attentive.  His affect was normal.  He reported that he had been feeling anxious, apprehensive, and worried about his health.  His attention was intact and he was oriented to person, place and time.  His thought process and thought content were unremarkable.  He had no delusions.  He understood the outcome of his behavior and had above average intelligence.  The Veteran had a sleep impairment as he was able to get to sleep within 30 minutes but he awoke most every night.  He dreamt of people trying to get into the compound and that he had a sword trying to prevent people from getting in.  He had no hallucinations or inappropriate behavior.  He did not have obsessive/ritualistic behavior, did not have panic attacks, did not have homicidal thoughts, did not have suicidal thoughts and did not have episodes of violence.  He had good impulse control and possessed the ability to maintain minimum personal hygiene.  There were no problems with activities of daily living.  His recent, immediate and remote memory was normal.  He had persistent re-experiencing of the traumatic event by having recurrent dreams of the event.  He demonstrated efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also demonstrated efforts to avoid activities, places or people that arouse recollections of the trauma.  He had a feeling of detachment from others.  He had difficulty falling and staying asleep and exaggerated startle response.  He was currently employed on a part-time basis as a certified registered nurse anesthetist.  He had not lost any time from work in the past 12 months.  The examiner noted that the Veteran had a diagnosis of PTSD but did not meet he DSM-IV criteria for a sleep disorder or any other DSM-IV mental disorder.  The examiner concluded that the effects of the Veteran's PTSD on occupational and social functioning were best described as an occasional decrease in work efficiency with intermittent periods of inability to perform occupational task due to PTSD signs and symptoms but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  A GAF score of 65 was assigned.

Based on the record, the Board finds that initial rating in excess of 30 percent for the Veteran's PTSD disability is not warranted.  The pertinent medical evidence collectively reflects that the Veteran's PTSD was primarily characterized by anxiety, suspiciousness, hypervigilance, re-experiencing of events, exaggerated startle response, a feeling of detachment of others, chronic sleep impairment, irritability, and tiredness.  The Board finds that these symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the level of impairment contemplated in the initial 30 percent disability rating.

The Board notes that the June 2009 treatment report from the Veteran's private physician reflected that the Veteran experienced a marked deterioration in his general lifestyle be it through vocational activity or recreation and socialization.  Notably, the Veteran had a new foreshortened sense of future and difficulties with outbursts and anger.  

However, the medical evidence does not show the Veteran to have flattened affect; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms that are characteristic of the next higher, 50 percent rating.  Rather, the December 2008 and April 2011 VA examinations both determined that the Veteran's thought process and association was unremarkable, normal and coherent with no unusual thought content.  Additionally, the December 2008 and April 2011 VA examiners also specifically found that the Veteran had occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation.  These descriptions actually correspond squarely with the schedular requirements for the assignment of a 30 percent disability rating.  

The Board notes that the most recent GAF score of 65 on VA examination in April 2011 is indicative of transient to some mild symptomatology.

The GAF score of 60 on the December 2008 VA examination reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Additionally, the private mental examination in June 2009 assigned a GAF score of 44/50 which is indicative of more serious symptoms.  

However, the Board again notes that the Veteran's overall symptoms during this time period more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the level of impairment contemplated in the initial 30 percent disability rating.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

Accordingly, the aforementioned discussion makes clear that the Veteran's PTSD symptomatology has resulted in a disability picture that approximates no more than the level of occupational and social impairment contemplated in the assigned 30 percent rating under the applicable rating criteria.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected PTSD.   See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

II.  Service Connection for Hypertension and a Sleep Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background

The Veteran's October 1969 separation examination was negative for treatments or complaints related to hypertension or a sleep order disability.  Notably, at his March 2010 hearing, the Veteran testified that his hypertension and sleep disorder disabilities were due to service solely on a secondary basis.  Notably, the Veteran testified that he overate because of stress which resulted in his sleep disorder.

The Veteran underwent a VA examination for diabetes mellitus in April 2008.  The examiner noted that the Veteran had no gastrointestinal or genitourinary symptoms related to diabetes.

A November 2008 VA treatment note indicated that the Veteran had a primary diagnosis of PTSD and secondary diagnoses of hearing loss, colitis, diabetes mellitus, back pain and elevated liver function tests.  The Veteran reported a history of obstructive sleep apnea but did not use a CPAP machine.  He also had poor sleep, low platelets and a herniated disc in the back.

The Veteran underwent a VA examination for his hypertension in June 2009.  The Veteran was not examined but rather only a medical opinion was offered by the VA physician.  The physician noted that the Veteran was initially diagnosed with diabetes in 2006 and was diagnosed with hypertension in 2003.  It appeared that the hypertension was present for some years prior to the diagnosis of diabetes.  Additionally, the Veteran's laboratory studies had not indicated any renal dysfunction.  It was well known in the medical literature that diabetes, over time, can many times affect renal function which could play into the onset of hypertension.  However, the Veteran's renal function was normal, he had no microalbuminuria and his hypertension appeared to have been diagnosed for some years prior to the diagnosis of diabetes.  Therefore, the examiner could not find any evidence that the Veteran's hypertension was secondary to his diabetes or that there were any aggravation issues.  

Per the March 2011 Board remand instructions, the Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran had difficulty sleeping, some flashbacks, memories and difficulty falling asleep.  The Veteran insisted that he did not snore.  The examiner also noted that the Veteran had never been diagnosed with sleep apnea nor had he ever undergone any specific sleep testing (overnight sleep study) and had never used any treatment for any specific obstructive sleep disorder.  Therefore, the Veteran did not appear to have any sleep disorder related to an actual sleep disease itself but did appear to have insomnia because he had issues falling asleep.  The Veteran also had issues that kept him up at night and had difficulty sleeping.  From a general medical point of view, the Veteran did not appear to have any current diagnosed sleep disorder.  The examiner referred the Veteran's insomnia to the psychiatric examination.  The examiner also could not find any specific medically related sleep disorder that had any etiology related to type II diabetes mellitus.  The examiner could also not find any valid medical reason why obstructive sleep disorder would be caused by PTSD or diabetes because these issues did not cause obstructive sleep apnea.  Concerning insomnia, the examiner was unaware that diabetes would cause any sleep issue.  Therefore, there was no relationship between diabetes causing or aggravating insomnia. 

Concerning hypertension, the examiner noted that the Veteran had hypertension which began 4 to 5 years ago.  The Veteran had essential hypertension which was the most common form of hypertension in the general population.  The examiner could not find any valid medical reasoning that his hypertension had any etiology related to any service-connected disabilities or sleep disorder.  His hypertension appeared to be essential in nature, which was greater than 95 percent of hypertension in the general population.  Therefore there was no reasonable etiology to assume that his hypertension was caused by or worsened by a service connected disability or a sleep disorder.  There was no documentation or evidence to support any aggravation issue.  The examiner could not find that the Veteran's hypertension was caused by or aggravated by his PTSD and there would be no medical documentation in the literature that would support that hypertension was related to hearing loss, tinnitus, or a sleep disorder.  

Hypertension

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension as secondary to service-connected type II diabetes mellitus or PTSD is not warranted.

As noted above, there is a current diagnosis of hypertension; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In this instance, however, service connection for hypertension on a presumptive basis is not warranted as the record does not demonstrate elevated blood pressure complaints or a diagnosis of hypertension within a year of the Veteran's service separation.  Notably, at his June 2009 VA examination, it was noted that the Veteran was first diagnosed with hypertension in 2003.  As the record does not show manifestations of hypertension within one year of the Veteran's service separation, service connection for hypertension on a presumptive basis is not warranted.  

With regard to service connection on a direct basis for the Veteran's hypertension, the Board notes that the Veteran's service treatment records are entirely negative for hypertension complaints or diagnoses.  On the contrary, as noted above, the Veteran was first diagnosed with hypertension in 2003 and the Veteran himself testified that his hypertension was solely as a result of being secondary to a service-connected disability.  As the Veteran was not diagnosed with a hypertension disability until many years after service and there was a significant period between his service and his post-service diagnosis where the medical record was silent for complaints or a diagnosis of hypertension, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current hypertension is etiologically related to the Veteran's military service on a direct or secondary basis.  

In connection with the claim, the Veteran was afforded a VA examination in June 2009 addressing the etiology of his hypertension disability.  In this regard, the June 2009 VA examiner concluded that it was less likely than not that the Veteran's hypertension disability was etiologically related to his military service to include as secondary to his service-connected diabetes mellitus.  Further, the April 2011 VA examiner concluded that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected disabilities to include PTSD.  These opinions, while acknowledging the currently diagnosed disability of hypertension, do not demonstrate hypertension manifested to a compensable degree within one year of separation or that hypertension is related to the Veteran's service, to include a secondary to a service-connected duty.  Thus, they weigh heavily against the claim.  

The evidence for the Veteran's claim consists of his only statements regarding the etiology of his hypertension.  In this regard, the Veteran, who is a nurse anesthetist, is not considered a lay person and, therefore, may has some specialized knowledge, experience, or training concerning the administration of anesthesia.   To the extent that the Veteran's training as a nurse qualifies him as competent to offer medical opinions, the Board must also take into account whether such a medical professional is outside the scope of the matter under consideration.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).  This holding is consistent with the Court's decision in Leshore v. Brown, 8 Vet. App. 406 (1995).

Notably, although not disparaging the qualifications of the Veteran, his qualifications are less impressive than those of the June 2009 and April 2011 VA examiners who are VA physicians.  The June 2009 VA examiner specifically reported that the Veteran's hypertension disability was not etiologically related to his military service to include as secondary to his service-connected diabetes mellitus and the April 2011 VA examiner specifically reported that the Veteran's hypertension was not caused or aggravated by his service-connected disabilities to include PTSD.  Additionally, the April 2011 VA examiner referred all commentary regarding the Veteran's insomnia to the psychiatric examination as he determined that the Veteran's difficulty with insomnia was related to his PTSD. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board finds that the June 2009 and April 2011 opinions offer the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's hypertension.  The Veteran's statements were specifically considered by the VA examining physicians in determining, nonetheless, that the Veteran's current hypertension was not related to his military service or secondary to a service-connected disability.  

Notably, the June 2009 VA examiner indicated that he could not find any evidence that the Veteran's hypertension was secondary to his diabetes or that there were any aggravation issues as the Veteran's renal function was normal, he had no microalbuminuria and his hypertension appeared to have been diagnosed for some years prior to the diagnosis of diabetes.  The April 2011 VA examiner also noted that he could not find any valid medical reasoning that his hypertension had any etiology related to any service-connected disabilities or sleep disorder.
In this regard, the Board finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's hypertension and sleep disorder disabilities.  These opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's hypertension as well as consideration of all relevant lay and medical evidence of record.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Sleep Disorder

The preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a sleep disorder.  The Veteran's impaired sleep, including his nightmares and his difficulty staying asleep and returning to sleep after awakening, are symptoms of his PTSD and already considered as part of his disability rating for PTSD.  To assign a separate rating based on this symptomatology would amount to nothing more than pyramiding.  There is no separate sleep disorder clinically established.  While a November 2008 VA treatment note reported that the Veteran noted a history of sleep apnea, the April 2011 VA examiner determined that the Veteran had never been diagnosed with obstructive sleep apnea he had not undergone any specific sleep testing (overnight sleep study) and had never used any treatment for any specific obstructive sleep disorder.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Here, the Veteran's sleep difficulties are already considered as a symptom of his PTSD in his psychiatric evaluations and in the considerations of the assigned disability rating.  As noted, no separate sleep disorder has been clinically established.  As such, there is no disease or injury to separately service connect.

Therefore, a separate rating may not be assigned for the sleep disorder.  In reaching this conclusion, the Board particularly notes the April 2011 medical opinion which referred all commentary regarding the Veteran's insomnia to the psychiatric examination as it appeared that the Veteran's difficulty with insomnia was related to his PTSD.  

In reaching this conclusion, the Board again notes the Veteran's contentions regarding the nature and etiology of his claimed sleep disorder, to include as secondary to a service-connected disability.

As noted above, the Veteran's training as a nurse anesthetist qualifies him as competent to offer medical opinions and the Board must also take into account whether such a medical professional is outside the scope of the matter under consideration.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).  This holding is consistent with the Court's decision in Leshore v. Brown, 8 Vet. App. 406 (1995).

However, as discussed above, his qualifications in this matter are less impressive than those of the June 2009 and April 2011 VA examiners who are VA physicians.  The April 2011 VA examiner referred all commentary regarding the Veteran's insomnia to the psychiatric examination as he determined that the Veteran's difficulty with insomnia was related to his PTSD. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board finds that the April 2011 opinions offer the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's sleep disorder disabilities.  Even to the extent that the provided statements regarding the presence and etiology of a sleep disorders, his statements were specifically considered by the VA examining physicians in determining, nonetheless, that the Veteran's current hypertension and sleep disorder disabilities were not related to his military service or secondary to a service-connected disability.  

Notably, the April 2011 VA examiner noted that from a general medical point of view, the Veteran did not appear to have any current diagnosed sleep disorder.  The April 2011 also specifically addressed the Veteran's contentions when noting that he could not find any specific medically related sleep disorder that had any etiology related to type II diabetes mellitus and that he could also not find any valid medical reason why obstructive sleep disorder would be caused by PTSD or diabetes because these issues did not cause obstructive sleep apnea.  

In this regard, the Board finds that the expert opinions of the VA physicians outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's hypertension and sleep disorder disabilities.  These opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's sleep disorder disabilities, as well as consideration of all relevant lay and medical evidence of record.  Accordingly, the Veteran's claim must be denied.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for hypertension, secondary to service-connected type II diabetes mellitus is denied. 

Entitlement to service connection for a sleep disorder, secondary to service-connected type II diabetes mellitus and/or PTSD is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that the Veteran contends that his claimed low back disability, liver disability and low platelets disability are related to service to include as secondary to a service-connected disability.  

The Veteran underwent a VA examination for these disabilities in April 2011.  The examiner could not find that the Veteran's low back disability, liver disability and low platelets disability had their onset in service or were otherwise related to active duty.  Likewise, the examiner could not find any valid medical reasoning that the Veteran's low back disability, liver disability and low platelets disability were caused by or aggravated by his PTSD, diabetes, hearing loss or tinnitus disabilities.  Significantly, the examiner specifically listed each of the Veteran's currently service-connected disabilities at the time and addressed whether they aggravated the Veteran's claimed conditions.

However, in a May 2012 rating decision subsequent to the April 2011 VA examination, the RO granted service connection for colitis and tinea pedis of the bilateral feet.

Accordingly, the Board finds that the April 2011 VA examiner did not provide an opinion regarding whether the Veteran's claimed low back disability, liver disability and low platelets disability were caused or aggravated by the now service-connected colitis tinea pedis of the bilateral feet.  Hence, the Board cannot resolve these matters without further medical clarification.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection claim for a low back disability, a liver disability and a low platelets disability to include as secondary to service-connected disability, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO should then arrange for the same examiner who conducted the April 2011 examination, if possible, to review the claims folder and determine whether the Veteran's claimed low back, liver and low platelets disabilities are caused by or aggravated by his service-connected colitis or tinea pedis of the bilateral feet.  If the April 2011 examiner is unavailable, the file should be referred to another similarly qualified medical professional. 

The physician should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed low back, liver and low platelets disabilities are related to the Veteran's service, to include as proximately due to or permanently aggravated beyond its natural progression by the service-connected colitis or tinea pedis of the bilateral feet.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


